Title: To Alexander Hamilton from Hugh Knox, 27 October 1783
From: Knox, Hugh
To: Hamilton, Alexander


St Croix Octr. 27th 1783
Dear Colonel Hamilton!
My old & good friend. Faith between you and me, it hath puzzled me very much to account for your long Silence. Three years have now Elapsed since my last from you, tho’ I have wrote you frequently in that time. Can any thing have happened on my part, which Should have So long deprived me of the pleasure of hearing from you? When you were Covered with the dust of the Camp, & had cannon balls whistling thick about your ears, you used to Steal an hour’s Converse with an old friend every 5 or 6 months; & now, in a time of profound peace & tranquillity, you cannot, it Seems, find two minutes for this kind office. I think I know you too Well, to Suppose you could take offence at any free Strictures on the times which might have dropped from my pen in the Confidence of friendship, when you know how firmly & enthusiastically I was attached to the Cause in which you were Embark’d. Or, Since your Marr⟨iage to t⟩he amiable Miss Schyler, are you So loss’d in ⟨– – –⟩ as to render you forgetful of your other friends? ⟨Or⟩ are you grown too rich & proud, to have a good Memory? Or are you so Engaged in Writing the History of the American War (Cujus Maxima pars facisti, & which you know I have appointed you to) that you have no time to write letters? Or— or— or— pray what is it? Pray make Haste to Explain this Strange Mystery!
This Hasty line goes to you in the Care of Lawyer Peter Markoe Esqr. Son of Abraham Markoe Esqr. of this Island, now Settled in Philadelphia. To this Young man’s learning, Genius & merit you cannot be a stranger. He thinks of practising law (I believe) in Philadelphia, for which he is well qualified, having Studied that Science in the Temple, & having those talents which must needs render him eminent in that line. Uncertain where your present residence is, whether in the State of York, Jersey or Pennsylvania, I can only Say, that if your influence or recommendation can promote his prosperity, they will not be wanting I believe on your part.
Mr. & Mrs. Mitchell have, I hear, left these Islands and gone to America. I have not hear’d from them or of them Since their Departure. I am Sorry to Inform you that no Justice Seems to be done in the dealing of Mr Litton; & that as things are Situated & perplexed, I fear little will come out of it for Any of the Heirs.
With a humble tender of Mrs Knox’s & my best respects & Kindest Wishes to ⟨your lady⟩, Self & family, I remain   My [– –] respected friend   Yours Unalterably
Hugh Knox
